UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7365


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY GEORGE RUTLEDGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:04-cr-00321-LMB-1)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory George Rutledge, Appellant Pro Se.              Jack Hanly,
Assistant United States Attorney, Alexandria,         Virginia, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregory George Rutledge appeals the district court’s order

denying his motion to terminate his supervised release judgement

under   18   U.S.C.   §   3583(e)(1)    (2012).      We    have   reviewed     the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

Rutledge,    No.   1:04-cr-00321-LMB-1       (E.D.   Va.    filed   Aug.      12   &

entered Aug. 13, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court     and   argument     would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                       2